Citation Nr: 1700175	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neurological disorder claimed radiculopathy/neuropathy of the right lower extremity, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971 (including service in Vietnam), from October 1982 to September 1985, and from April 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his wife testified before the undersigned at a Board hearing in September 2012.  A transcript of that hearing has been reviewed and associated with the claims file.  

This matter was before the Board in August 2013 and February 2016 on which occasions it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a neurological disorder of the right lower extremity that is secondary to his service-connected diabetes mellitus, or alternatively, secondary to his service-connected intervertebral disc syndrome.

As noted herein, this matter was recently remanded by the Board in February 2016.  Pursuant to the Board's remand directives, an addendum opinion was to be obtained to determine whether the Veteran had any neurological manifestation of the right lower extremity that is a manifestation of, or is otherwise etiologically related to his service connected intervertebral disc syndrome.

An addendum opinion was obtained in June 2016; however, the opinion is insufficient to determine the service connection claim on appeal.  In this regard, the examiner noted that based on a review of EMG studies, the finding of right sciatic nerve noted in the May 2013 VA examination report should be changed to right, normal examination.  Thereafter, he opined that it was less likely than not that there was no neurological disability of the right lower extremity that is a manifestation of or otherwise related to the appellant's service connected lumber spine disability.  However, there is no indication that the examiner considered the neurological abnormalities diagnosed since the filing of the claim in December 2005.  The Board notes that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As detailed in the Board's February 2016 remand, medical evidence suggests a history of neurological abnormalities of the right lower extremity attributed to the Veteran's lumber spine disability and his diabetes mellitus.  Notably, in a March 2012 private treatment record, a diagnosis of lumbar radiculopathy was provided.  In a subsequent private treatment record dated in December 2012, it was noted that the radiating pain was mostly on the right side.

As the evidence suggests that neurological disorders of the right lower extremity have been diagnosed since the filing of the claim, the Board finds that an opinion regarding the etiology of the disabilities should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum etiological opinion to determine the nature and etiology of any neurological disorder of the lower right extremity.  The claims file, including this remand, should be reviewed by the physician to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  An additional VA examination should be provided if deemed appropriate.

The physician should identify all neurologic disorders diagnosed since the filing of the claim on December 29, 2005.  If any diagnosis of neurological disability is in error, this fact should be discussed and a rationale included.  The examiner should reconcile the diagnosis(es) with the March 2012 private treatment record, reflecting a diagnosis of lumbar radiculopathy, the December 2012 report that radiating pain was mostly on the right side, and any other records suggesting the presence of right sided sciatica.  For any diagnosis of neurological disability, the examiner should indicate:

a. Is it at least as likely as not (i.e., a 50 percent probability or greater) that any neurologic disorder diagnosed since the filing of the claim was caused by the Veteran's service-connected diabetes mellitus or intervertebral disc syndrome?

b. Is it at least as likely as not (i.e., a 50 percent probability or greater) that any neurologic disorder diagnosed since the filing of the claim is aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus or intervertebral disc syndrome?

If aggravated, specify the baseline of the right lower extremity neurologic disorder prior to aggravation, and the permanent, measurable increase in the right lower extremity neurologic disorder resulting from the aggravation.

c. If any right lower extremity neurologic disorder was not caused or aggravated by the Veteran's service-connected diabetes mellitus or intervertebral disc syndrome, is at least as likely as not (i.e., a 50 percent probability or greater) that any neurologic disorder of right lower extremity is otherwise etiologically related to the his period of active military service

A comprehensive rationale must be provided for all opinions expressed.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The physician must discuss the Veteran's statements of record regarding the onset of his neurological disorder of the right lower extremity.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




